          Case 6:20-cv-00057-DLC Document 25 Filed 01/04/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                               HELENA DIVISION


ED BUTCHER, LONNY                               Case No. CV-20-057-H-DLC
BERGSTROM,
                                                JUDGMENT IN A CIVIL CASE
                      Plaintiffs,

   vs.

TIMOTHY FOX, in his official
capacity as Attorney General of
Montana, JEFFREY MANGAN, in his
official capacity as Montana
Commissioner of Political Practices,

                      Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

  X     Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

   IT IS ORDERED AND ADJUDGED Pursuant to the Order issued (Doc. 24),
          judgment is entered in favor of the Defendants and against Plaintiffs.

         Dated this 4th day of January 2021.

                                    TYLER P. GILMAN, CLERK

                                    By: /s/ Heidi Gauthier
                                    Heidi Gauthier, Deputy Clerk
